      Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 1 of 12




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

KERRY KOTLER,

                            Plaintiff,               9:17-CV-394 (GTS/ML)
      -vs-

JEFFREY NOWICKI, Chief of Mental Health
Treatment Services, Central New York
Psychiatric Center; EMILY GRAY, Primary
Therapist, Central New York Psychiatric
Center; MARK CEBULA, Treatment Team
Leader, Central New York Psychiatric Center;
and DR. TERRY MAXYMILLIAN, Director of
Treatment Services, Central New York
Psychiatric Center,

                            Defendants.


GLENN T. SUDDABY, CHIEF U.S. DISTRICT JUDGE

                                     TRIAL ORDER

      A telephone conference having been held on March 22, 2021, with counsel

for all parties, it appears from the conference that the case is now trial ready.

Accordingly, it is hereby

      ORDERED that the jury trial in this case shall begin on May 10, 2021 at

9:00 AM in Syracuse, New York before the Honorable Glenn T. Suddaby, it is

hereby

      ORDERED that any request to the Court to issue a Writ of Habeas Corpus

Ad Testificandum to produce an inmate witness to testify at trial must be made by


                                          -1-
      Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 2 of 12




April 7, 2021 and must include a detailed statement as to the relevancy of the

inmate witness’ testimony and what the inmate witness is expected to testify to,

including, but not limited to, the date and time of the incident witnessed; where

exactly the inmate witness was located when he/she witnessed the incident and

how he/she was able to view the incident (i.e. if he/she was located in an

adjoining cell); the names of the individuals involved in what he/she witnessed;

and what exactly was witnessed; and it is further

      ORDERED that all counsel appear before the undersigned at an in person

final pretrial conference on May 4, 2021 at 10:00 AM at the James Hanley

Federal Building, 100 South Clinton Street, Syracuse, New York; it is further

      ORDERED that all pretrial submissions, including any motions in limine,

must be filed on or before April 19, 2021, and all responses to motions in limine

must be filed on or before April 26, 2021. This order supersedes all deadlines

previously set. All pretrial submissions shall include the following:

      (1)    Joint Pretrial Stipulations: A joint pretrial stipulation shall be
             subscribed by counsel for all parties, shall be electronically filed with
             the Clerk's Office, and shall contain:
             (a)    The basis of federal jurisdiction;
             (b)    A list of all exhibits that can be stipulated into evidence or that
                    will be offered without objection as to foundation; and
             (c)    Relevant (1) facts not in dispute, (2) facts in dispute, and (3)
                    issues of law to be considered and applied by the Court.

      (2)    Witnesses:

             (a)    Counsel shall file electronically with the Clerk's Office, with a
                    copy to opposing counsel, a list of witnesses that may be

                                          -2-
Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 3 of 12




            called to testify at trial, other than solely for impeachment
            purposes, including the following information regarding each
            witness:

            (i)    The name and address of each witness (city,state) and
                   title (if applicable), separately identifying those whom
                   the party expects to present and those whom the party
                   may call if the need arises, as well as a brief summary
                   of the testimony to be offered by each witness.

            (ii)   The designation of those witnesses whose testimony is
                   expected to be presented by means of a deposition
                   (including video-taped deposition), specifically
                   identifying the pertinent portions of the deposition
                   testimony to be offered.

      (b)   The unavailability of any witness, expert, or otherwise, will
            not be grounds for a continuance. In order to avoid the
            possibility of going forward with the trial without the testimony
            of an unavailable witness, counsel, where appropriate, shall
            preserve same before the trial date by written or video-taped
            deposition for possible use at trial. (See Paragraph 5).

(3)   Exhibits:

      (a)   Exhibit Lists: Counsel shall file electronically with the Clerk's
            Office, with a copy to opposing counsel, an exhibit list on the
            form prescribed by the Court, a copy of which is attached to
            this Order. Counsel are to supply the exhibit number and
            exhibit description. The remaining boxes shall be left blank for
            the Courtroom Deputy.

      (b)   All documents and/or papers intended as exhibits or to be
            used during the course of trial, including but not limited to,
            documents, photographs, charts, diagrams, etc., shall be
            marked for identification in the manner prescribed below and
            must be assembled in BINDERS with each document properly
            marked at the lower right corner for identification purposes as
            directed below. Counsel shall provide a separate binder with
            a complete set of exhibits for the Clerk and for the Court on
            the first day of trial, and one binder to each opposing
            counsel.

                                 -3-
Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 4 of 12




            The exhibits shall have been inspected by the opposing party
            and copied at their expense (unless waived), NO LATER
            THAN ONE WEEK PRIOR TO THE FINAL PRETRIAL
            CONFERENCE DATE. The exhibit binders for the Clerk and
            the Court shall be presented to Judge Suddaby's Courtroom
            Deputy at the beginning of the trial.

      NOTE: During the course of trial the Courtroom Deputy shall
      take charge of exhibits which are received into evidence. At the
      conclusion of the trial, the Courtroom Deputy will immediately
      return all of the exhibits to the proper parties. It is the
      responsibility of the parties to maintain the exhibits and to
      produce the exhibits for any appeal. Videotaped deposition
      transcripts viewed at trial shall be filed with the Clerk’s office
      and made a part of the record and counsel is responsible for
      providing an additional copy of the transcript to the Courtroom
      Deputy.

      (c)   Exhibit Markers: Counsel shall fill in the appropriate markers
            leaving the "Date entered" and "Deputy Clerk" lines blank. All
            exhibits shall be assigned numbers by using a prefix of "P" for
            plaintiff, "D" for defendant, and "G" for Government.

            Plaintiff's exhibits should be denoted as: P-l, P-2, P-3, etc.
            Defendant's exhibits should be denoted as: D-l, D-2, D-3, etc.
            Government's exhibits should be denoted as: G-l, G-2, G-3,
            etc. In cases involving multiple defendants, the exhibits shall
            be denoted with the initial of the last name of the defendant
            and its numerical identification number.

            Stickers shall be affixed whenever possible to the lower right-
            hand corner of the exhibit. If the exhibit marker is going to
            cover any information on the exhibit, then affix the marker to
            the reverse side of the exhibit. Each exhibit shall also have an
            exhibit number in the upper right hand corner of the exhibit (P-
            l, P-2, etc. or D-l, D-2, etc.).

(4)   Motions In Limine: Counsel shall file electronically with the Clerk's
      Office, with a copy to opposing counsel, any motions in limine by
      April 19, 2021, citing the applicable rules of evidence and case law.

                                 -4-
Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 5 of 12




      Counsel shall file any response to a Motion In Limine no later than
      April 26, 2021. MOTIONS IN LIMINE MAY NOT OTHERWISE BE
      FILED WITHOUT LEAVE OF THE COURT.

(5)   Depositions: All deposition transcripts and video-taped depositions to
      be used at trial shall be brought to court on the day of trial. Not less
      than four weeks prior to the trial date, each party shall indicate to the
      opposing party the portion of the video deposition to be offered. To
      the extent possible, objections are to be resolved between the
      parties. One week before the Final Pretrial Conference, counsel
      shall forward to the Judge’s chambers any portions of a deposition
      transcript intended to be used in trial that are in dispute (including
      video-taped depositions) for ruling at the Final Pretrial Conference.
      The parties must provide an edited version of any VHS tape or
      DVD to be shown to the jury at trial deleting any portions ruled
      inadmissible by the Court. The Court does not have the capability
      to start and stop a video during trial to edit certain portions of the
      VHS tape or DVD. All deposition transcripts, including videotaped
      depositions, that are not in dispute shall be brought to Court on the
      first day of trial. Counsel shall provide the Court with an additional
      copy of the “redacted” transcript of all video deposition testimony
      which is put into evidence at trial and shall be made a part of the
      record for filing with the Clerk’s office. Counsel must confirm with
      the Court that the DVD format is compatible with the Courtroom
      equipment prior to the first day of trial.

(6)   Trial Briefs: Counsel shall file electronically with the Clerk's Office,
      with a copy to opposing counsel, a trial brief containing argument
      and citations on any and all disputed issues of law, citing the
      applicable rules of evidence and case law. Trial briefs should also
      include any evidentiary issues that are expected to arise.

(7)   Requests to Charge/Special Verdict Form: Counsel shall file
      electronically with the Clerk's Office a request to charge and a
      proposed Special Verdict Form, with a copy to opposing counsel,
      and email a copy of same in WordPerfect or Word format to Judge
      Suddaby’s Courtroom Deputy at Lori_Welch@nynd.uscourts.gov.
      The request to charge need only include instructions that are specific
      to the law in this case regarding liability, damages, and any unusual
      issues. The court has the usual boilerplate charge.



                                   -5-
     Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 6 of 12




         (8)   Voir Dire: Counsel shall electronically file any proposed Voir Dire
               requests. Each party shall submit a numbered list of questions
               which the court, in the exercise of its discretion, may use during jury
               selection, and counsel shall email a copy of any proposed Voir Dire
               questions in WordPerfect or Word format to Judge Suddaby’s
               Courtroom Deputy at Lori_Welch@nynd.uscourts.gov.

         (9)   Court-Ordered Voir Dire: Counsel shall electronically file with the
               Clerk’s office the attached “Court-Ordered Voir Dire”.

         (10) Courtroom Technology: The courtroom has a VHS/DVD combo unit,
              visual evidence presenter, VGA connections for laptops (no internet)
              and interpreter/hearing impaired headsets. The Court does not have
              a MAC cable converter. Attorneys using MAC laptops will need to
              provide their own cable connection and test the laptop at least one
              day prior to the trial. The DVD player will play all non-proprietary
              DVDs (ex. .avi, .mp3, .mp4 and .wmv), and counsel is responsible for
              confirming that any DVD to be played during trial is compatible with
              the Court’s equipment prior to the first day of trial. The visual
              evidence presenter will allow counsel to display documents, photos,
              objects, x-rays and electronic presentations on monitors placed
              throughout the courtroom and in the jury box with touch screen
              monitors at the podium and witness stand. Laptop hook ups are
              available at the podium and at all counsel tables (no internet).
              Counsel are encouraged to utilize the visual presenter to publish
              exhibits to the jury. Counsel is responsible for learning how to use the
              equipment prior to the first day of trial. The Court does not provide a
              person to run the equipment during trial. For further information on
              the use of this equipment or to make arrangements for training,
              please contact the Courtroom Deputy. Additional courtroom
              technology information may be obtained on the court's webpage:
              www.nynd.uscourts.gov.


         IT IS SO ORDERED.

Dated:         March 29, 2021
               Syracuse, NY




                                           -6-
     Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 7 of 12




                      COURT ORDERED VOIR DIRE
                      (to be used by the Judge at trial)


CASE TITLE:
CIVIL ACTION NO.:
DISTRICT JUDGE:


                             ATTACHMENT # 1

Each attorney is required to submit the following information on behalf of
his/her client for use by the Court during Voir Dire and must be filed with the
Court one week in advance of the trial ready date.

NAMES AND ADDRESSES OF ALL PARTIES TO THE LAWSUIT:




(use additional page if necessary)

YOUR NAME, FIRM NAME, ADDRESS AND THE NAME OF ANY
PARTNER OR ASSOCIATE WHO MAY BE AT COUNSEL TABLE DURING
THE COURSE OF THE TRIAL.



(use additional page if necessary)

SET FORTH THE DATE OF THE OCCURRENCE, THE PLACE OF THE
OCCURRENCE AND A BRIEF STATEMENT OF THE EVENTS CENTRAL
TO THE LITIGATION.


(use additional page if necessary)




                                      -7-
     Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 8 of 12




SET FORTH THE NAMES AND ADDRESSES OF ALL LAY WITNESSES
TO BE CALLED.




(use additional page if necessary)

SET FORTH THE NAMES AND ADDRESSES OF ALL EXPERT
WITNESSES TO BE CALLED GIVING A BRIEF DESCRIPTION OF THEIR
AREAS OF EXPERTISE.




(use additional page if necessary)




                                     -8-
     Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 9 of 12




SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY CAUSE OF
ACTION IN THE COMPLAINT.




(use additional page if necessary)

SET FORTH A BRIEF DESCRIPTION OF EACH AND EVERY
AFFIRMATIVE DEFENSE ASSERTED AS WELL AS A STATEMENT
ADDRESSING ANY COUNTERCLAIMS RAISED IN THE ANSWER.




(use additional page if necessary)


                             --------------------------------
PLEASE TAKE NOTICE that any delay in jury selection occasioned by the
failure to provide this information which causes a one (1) day or more
postponement of this trial, appropriate monetary sanctions may be imposed
by the Court.




Submitted by:
Date:




                                     -9-
   Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 10 of 12




UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

LAWRENCE K. BAERMAN, CLERK              LAWRENCE K. BAERMAN, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK
UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

LAWRENCE K. BAERMAN, CLERK              LAWRENCE K. BAERMAN, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK
UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

LAWRENCE K. BAERMAN, CLERK              LAWRENCE K. BAERMAN, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK
UNITED STATES DISTRICT COURT            UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK           NORTHERN DISTRICT OF NEW YORK

CASE NO. _______________                CASE NO. _______________
PLAINTIFF EXHIBIT NO. __________        DEFENDANT EXHIBIT NO. __________
DATE ENTERED __________                 DATE ENTERED __________

LAWRENCE K. BAERMAN, CLERK              LAWRENCE K. BAERMAN, CLERK
BY: ______________________________      BY: ______________________________
DEPUTY CLERK                            DEPUTY CLERK



                                     -10-
                        Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 11 of 12




                                                                                               Page 1 of ___
                                   United States District Court
                              For The Northern District Of New York
Case No. ___________________________
Date: ______________________________
Presiding Judge: _____________________

( ) Plaintiff                             ( ) Defendant                       ( ) Court

  Exhibit        Marked for      Admitted Into    Remarks           Witness          Exhibit Description
   No.          Identification    Evidence




Exhibits Returned To Counsel (Date):______________ Signature:______________________________
                   Case 9:17-cv-00394-GTS-ML Document 91 Filed 03/29/21 Page 12 of 12




                                                                                          Page __ of __



 Exhibit    Marked for      Admitted Into    Remarks           Witness          Exhibit Description
  No.      Identification    Evidence




Exhibits Returned To Counsel (Date):______________ Signature:______________________________
